DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 16 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 16, the claim recites the step of “monitoring the electrical signal…”, and “separating arcing events on said electrical signal…”, “detecting said arcing event…”. It is unclear if these steps are achieved mentally or by a machine. Nothing in the claim precludes these steps from practically being performed in the mind. Clarification and amendment are kindly requested.

Allowable Subject Matter
Claims 1 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “a high pass filter circuit arranged to accept an electrical signal with an arc current component having one or more arcing events and a direct current (DC) component, wherein said high pass filter passes only said are current
component; an arc detection circuit that accepts said arc current component and filters out arcing events below a threshold, said arc detection circuit providing an arcing signal with arcing events above said threshold” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 7, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 8, the prior art of record does not teach claimed limitation: “a high pass filter arranged to accept an electrical signal with an arc event current component and a direct current (DC) component, wherein said high pass filter passes only said arc event current component; a first sub-circuit that accepts said arc event current component and filters out arcing events below a threshold, said firs sub-circuit providing an arcing signal with arcing events above said threshold” in combination with all other claimed limitations of claim 8.
Regarding Claims 9 – 15, the claims are allowed as they further limit allowed claim 8.
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al. (US 10,039,178 B2) teaches method for detecting a failure event of consumable of a plasma arc system, the plasma arc system having a controller and a plasma arc torch, the method comprising: monitoring by the controller, during operation of the plasma torch, at least one signal comprising an operating current or an arc voltage of the plasma arc torch for the failure event (see claim 16).
Kim et al. (US 2005/0017732 A1) suggests wherein the second arc detector comprises: an filter for passing an RF component of an output signal of the second current detector to limit a receipt signal level (see claim 14).
Welles, II et al. (US 5,835,319) discloses a current transformer and an interrupt unit configured to stop supply of power to an associated first branch circuit upon detection of a predetermined condition on the power line, said interrupt unit comprising a high pass filter coupled to said current transformer, said high pass filter configured to only pass a high frequency signal within a predetermined frequency range, said interrupt unit further comprising a gated amplifier coupled to said high pass filter, said gated amplifier having a gate terminal coupled to said enable output of said arc detection unit (see claim 11).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        7/16/2022